         Case 3:18-cv-01008-WWE Document 64 Filed 03/25/19 Page 1 of 7




                                           March 25, 2019

Via Electronic Filing

Robin D. Tabora
Clerk of Court
United States District Court
for the District of Connecticut
141 Church Street
New Haven, CT 06510

RE:    Wholean v. CSEA SEIU Local 2001, No. 3:18-cv-1008-WWE

Dear Ms. Tabora,

        On behalf of Defendant CSEA SEIU Local 2001, I submit this letter to advise the Court
of a recent decision addressing the issues before the Court on CSEA SEIU Local 2001’s pending
motions to dismiss (Dkt. 37) in the above-referenced case. This decision was issued after
briefing on the motion to dismiss was completed. A copy is attached hereto.

        On March 25, 2019, the United States District Court for the Northern District of Ohio
issued a Memorandum of Opinion and Order in Lee v. Ohio Education Association, 1:18-cv-
01420-JRA (N.D. Ohio Mar. 25, 2019). The Memorandum of Opinion and Order is relevant to
CSEA SEIU Local 2001’s pending motion because it applies the good faith defense to dismiss
plaintiff’s 42 U.S.C. §1983 claim for a refund of fair-share fees collected by the defendant
unions before the issuance of the Supreme Court’s decision in Janus v. AFSCME Council 31,
138 S.Ct. 2448 (2018). CSEA SEIU Local 2001 has asserted the same defense to the Plaintiffs’
§1983 claims for a refund of pre-Janus fair-share fees.
        Case 3:18-cv-01008-WWE Document 64 Filed 03/25/19 Page 2 of 7
Robin D. Tabora, Clerk of Court
March 25, 2019
Page 2

                                   Sincerely,

                                   /s/P. Casey Pitts
                                   P. Casey Pitts
                                   Counsel for Defendant CSEA SEIU Local 2001


cc: CM/ECF Service List
Case 3:18-cv-01008-WWE Document 64 Filed 03/25/19 Page 3 of 7




               Exhibit A
      Case:
        Case1:18-cv-01420-JRA
              3:18-cv-01008-WWE
                              DocDocument
                                 #: 56 Filed:
                                           64 03/25/19
                                               Filed 03/25/19
                                                        1 of 4. PageID
                                                                Page 4 of
                                                                       #: 7
                                                                          724




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Sarah R. Lee,                                )       CASE NO.: 1:18CV1420
                                             )
          Plaintiff,                         )       JUDGE JOHN ADAMS
                                             )
                                             )
                                             )
Ohio Education Association, et al.,          )       MEMORANDUM OF OPINION AND
                                             )       ORDER
                                             )
          Defendants.                        )       (Resolves Doc. 35, 36, 37, and 48)
                                             )



       Pending before the Court are motions to dismiss filed by 1) Defendants Craig Zimpher,

Aaron Schmidt, and Richard Lumpe (Doc. 35); 2) Avon Lake City School District (Doc. 36); and

3) Avon Lake Education Association, National Education Association, and Ohio Education

Association (collectively, “NEA”)(Doc. 37). Additionally, Plaintiff Sarah Lee has sought leave

to amend her complaint. Doc. 48. The motion is GRANTED, and the Court will consider the

motions to dismiss in light of the amended complaint. Plaintiff Sarah Lee has not opposed the

dismissal of Zimpher, Schmidt, Lumpe, and the Avon Lake City School District. Those motions

(Docs. 35, 36), therefore, are GRANTED.          Accordingly, the Court now addresses the sole

remaining motion, NEA’s motion to dismiss.

       Through this opinion, the Court joins an ever-growing number of courts that have found

that causes of action seeking to enjoin collection of fair-share fees and recoup damages based on

prior collection of those fees must be dismissed in light of Janus v. American Federation of State,
     Case:
        Case
           1:18-cv-01420-JRA
             3:18-cv-01008-WWE DocDocument
                                   #: 56 Filed:
                                              64 03/25/19
                                                  Filed 03/25/19
                                                           2 of 4. PageID
                                                                   Page 5 of
                                                                          #: 7
                                                                             725
County, & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018). One colleague has

succinctly noted:

       Janus v. American Federation of State, County, & Municipal Employees, Council
       31, 138 S. Ct. 2448 (2018) does not entitle Hough to a refund of the fair-share fees
       he paid before the ruling came down. Assuming it’s necessary to inquire whether
       the defendant’s good-faith reliance on then-existing law bars Hough’s refund claim
       under 42 U.S.C. § 1983, the defendants have indeed established good-faith reliance
       as a matter of law. This is so for the reasons provided in the following cases: Janus
       v. American Federation of State, County, & Municipal Employees, Council 31, No.
       15 C 1235, 2019 WL 1239780, at *3 (N.D. Ill. Mar. 18, 2019); Carey v. Inslee, No.
       3:18-CV-05208-RBL, 2019 WL 1115259, at *9 (W.D. Wash. Mar. 11, 2019); Cook
       v. Brown, No. 6:18-CV-01085-AA, 2019 WL 982384, at *7 (D. Or. Feb. 28, 2019);
       Danielson v. American Federation of State, County, & Municipal Employees,
       Council 28, 340 F. Supp. 3d 1083, 1087 (W.D. Wash. 2018).

Hough v. SEIU LOCAL 521, No. 18-CV-04902-VC, 2019 WL 1274528, at *1 (N.D. Cal. Mar. 20,

2019); see also Crockett v. NEA-Alaska, 2019 WL 1212082 (D.Alaska Mar. 14, 2019) (finding no

state law mechanism to allow for the recovery of past-paid fees). The Court agrees with the

rationale of these decisions and incorporates it herein. Accordingly, NEA may present a good

faith defense and the request for injunctive relief is moot.

       Lee seeks to avoid the same result as the cases above by asserting error in these recent

decisions. First, Lee claims that her request for injunctive relief is not moot based upon the

voluntary cessation of the conduct by NEA. However, as another colleague noted,

       Nevertheless, Mr. Lembo—and all the Defendants—complied with Janus. They
       did so not because they wanted to evade the Court’s jurisdiction, as is the case in
       so many voluntary cessation cases, but because the Supreme Court’s new and
       controlling precedent not only affected the rights of the parties immediately before
       it (the state of Illinois) but also announced a broad rule invalidating every state law
       permitting agency fees to be withheld. In unequivocal terms, the Supreme Court
       stated that: “States and public-sector unions may no longer extract agency fees from
       nonconsenting employees.” Janus, 138 S. Ct. at 2486, slip op. at 48.

Lamberty v. Connecticut State Police Union, No. 3:15-CV-378 (VAB), 2018 WL 5115559, at *9

(D. Conn. Oct. 19, 2018). This same rationale undermines Lee’s reliance on district court

decisions that were decided following Obergefell v. Hodges, 135 S. Ct. 2584 (2015). Lee asserts
      Case:
         Case 1:18-cv-01420-JRA
                3:18-cv-01008-WWE   DocDocument
                                         #: 56 Filed:64 03/25/19
                                                          Filed 03/25/19
                                                                   3 of 4. PageID
                                                                           Page 6 of
                                                                                   #: 7
                                                                                      726
that courts routinely declined to moot cases despite the decision in Obergefell. In support, Lee

provided:

       See, e.g., See Jernigan v. Crane, 796 F.3d 976, 979 (8th Cir. 2015) (refusing to hold
       that a constitutional challenge to Arkansas’s marriage laws had become moot after
       Obergefell v.Hodges, 135 S. Ct. 2584 (2015), because Obergefell had “invalidated
       laws in Michigan, Kentucky, Ohio, and Tennessee—not Arkansas.”); Rosenbrahn
       v. Daugaard,799 F.3d 918, 922 (8th Cir. 2015) (“South Dakota’s assurances of
       compliance with Obergefell do not moot the case.”); Waters v. Ricketts, 798 F.3d
       682, 686 (8th Cir.2015) (“Nebraska’s assurances of compliance with Obergefell do
       not moot the case.”); Waters v. Ricketts, 159 F. Supp. 3d 992, 999–1000 (D. Neb.
       2016) (refusing to find the plaintiffs’ constitutional challenge to Nebraska’s laws
       moot because “no Court has yet declared Section 29 unconstitutional. . . . It has not
       been repealed and is still published as part of the Nebraska Constitution. . . . The
       Obergefell case struck down the marriage exclusions in Michigan, Kentucky, Ohio,
       and Tennessee. While precedent does in fact dictate the result in the case before
       this Court, Section 29 has not specifically been declared unconstitutional.”);
       Strawser v. Strange, 190 F. Supp. 3d 1078, 1081 (S.D. Ala. 2016) (“[A] government
       ordinarily cannot establish mootness just by promising to sin no more.” (citation
       and internal quotation marks omitted)).

Doc. 41 at 10. As detailed above, cases survived post-Obergefell because courts concluded that

specific, state statutes had not been the subject of the decision by the Court in Obergefell. The

same cannot be said here. Janus, as detailed above, used broad language that immediately made

it unconstitutional for unions to extract agency fees from nonconsenting employees.     There is no

dispute that NEA immediately ceased collecting such fees.          Accordingly, any request for

injunctive relief is MOOT.

       In a similar fashion, Lee amended her complaint in the hope of creating a factual issue

surrounding NEA’s good faith defense. Lee contends that this Court cannot dismiss the matter

because NEA must demonstrate factually that it complied with prior Supreme Court precedent and

that its decisionmakers subjectively believed that the precedent was correct. The Court finds no

merit in such a contention.

       First, Lee’s assertion regarding the subjective belief of members of NEA cannot withstand

scrutiny. The entity acts solely through its actions. Those actions included collecting fees under
     Case:
       Case1:18-cv-01420-JRA
             3:18-cv-01008-WWE  DocDocument
                                     #: 56 Filed:
                                               64 03/25/19
                                                   Filed 03/25/19
                                                            4 of 4. PageID
                                                                    Page 7 of
                                                                           #: 7
                                                                              727
Abood v. Detroit Board of Education, 431 U.S. 209 (1977), a Supreme Court decision that

expressly permitted such actions. Even if an employee strongly believed that Abood was wrongly

decided, it would not make reliance on that decision any less good-faith reliance.         Rather,

regardless of personal opinions, individuals are entitled to rely upon binding United States

Supreme Court precedent.

        Second, it is unclear what facts Lee believes need to be proven to establish compliance

with Abood and its progeny. It appears that Lee is suggesting that if NEA was routinely violating

Abood and its progeny, such a finding would undermine any good faith defense. However, even

in the now-amended complaint, Lee has not even hinted at any such violation. Moreover, given

the current litigation, it is difficult to conceive of a circumstance where the NEA would have

disregarded Abood in such a blatant manner as to destroy a good faith defense and yet still avoided

litigation.   As such, the Court declines to open discovery into the matter.        The facts are

undisputed that NEA collected fees under the binding precedent of Abood and the subsequent state

statutes it spawned. As a matter of law, therefore, those collections efforts were done in good

faith that they did not violate the United States Constitution.

        Based upon the above, the complaint is hereby DISMISSED.

        IT IS SO ORDERED.


        March 25, 2019                                /s/ John R. Adams
                                                      JUDGE JOHN R. ADAMS
                                                      UNITED STATES DISTRICT JUDGE
